

117 HR 1294 IH: Foreign-Free Elections Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1294IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Gohmert introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit the participation of foreign entities in the administration of elections for Federal office.1.Short title; sense of Congress(a)Short titleThis Act may be cited as the Foreign-Free Elections Act.(b)Sense of CongressIt is the sense of Congress that—(1)because Federal elections decide the future of American citizens, it is unacceptable to have any foreign participation in these elections; and(2)elections in the United States should be carried out with the highest degree of integrity and safeguards to ensure legality and United States control, in order to prevent the disenfranchisement of legal voters.2.Prohibiting participation of foreign entities in administration of Federal elections(a)ProhibitionTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Prohibiting participation of foreign entities in administration of elections(a)ProhibitionEach State shall ensure that no foreign entity carries out any role in the administration of elections for Federal office in the State, including providing, maintaining, programming, operating, storing, or compiling any of the equipment, software, supplies, or information used in the administration of the election.(b)Role of nonprofit organizationsA nonprofit organization may not carry out any activities related to voting or elections for public office in a State if the organization accepts any funds from a foreign entity.(c)Foreign entity definedIn this section, the term foreign entity means—(1)any individual who is not a citizen or national of the United States;(2)any person who is a foreign principal described in section 1(b) of the of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(b));(3)any partnership, association, corporation, or other business organization in which any individual described in paragraph (1) or any person described in paragraph (2) directly or indirectly owns or controls any voting share or directly or indirectly has any ownership interest; and(4)any person (including a citizen or national of the United States) who, at the time of carrying out any role requiring connection to or use of the Internet in the administration of an election for Federal office, is not present in a State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Prohibiting participation of foreign entities in administration of elections..